IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0246-19

                     DEVLON DEAQUEL JOHNSON, Appellant

                                            V.

                               THE STATE OF TEXAS




                       ON STATE’S AND APPELLANT’S
                  PETITIONS FOR DISCRETIONARY REVIEW
                FROM THE FOURTEENTH COURT OF APPEALS
                              BELL COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                     OPINION


       Appellant was convicted of possession of a controlled substance and sentenced to 18

months in a state jail. In the bill of costs, the trial court assessed Appellant a $25 time

payment fee. See T EX. LOCAL G OV’T C ODE § 133.103. On appeal, the Court of Appeals
                                                                              JOHNSON - 2


struck a portion of that fee as being unconstitutional. Johnson v. State, 573 S.W.3d 328 (Tex.

App. – Houston [14 th Dist.] 2019).

       The State has filed a petition for discretionary review arguing that the time payment

fee was prematurely assessed. We recently handed down our opinion in Dulin v. State, Nos.

PD-0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31,

2021), in which we held that the time payment fee was assessed prematurely because the

pendency of appeal suspends the obligation to pay court costs.

       Accordingly, we grant ground one of the State’s petition for discretionary review,

vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals

for proceedings consistent with this opinion.      The State’s other grounds are refused.

Appellant’s petition is also refused.




DATE DELIVERED: May 12, 2021

DO NOT PUBLISH